Case 4:20-cv-00303- «6B Document 2-1 Filed in USDC N K on 06/25/20 Page 1 of 22

ON

IN THE DISTRICT COURT OF TULSA COUNTY
STATE OF OKLAHOMA

(1) DEBORAH LOGAN, special administrdfo J =- S30 2
of the Estate of DARIUS HATFIELD "€ Cc : D)o.= 0 1 "7 58

Plaintiff, HON. REBECCA NIGHTINGALE

)
)
)
Vv. )
)
(1) VIC REGALADO, in his official capacity ) ATTORNEY LIEN CLAIMED
as TULSA COUNTY SHERRIFF, and )
individually; ) JURY TRIAL DEMANDED
)
)

(2) DAVID PARKER, in his official capacity
as TULSA COUNTY JAIL ADMINISTRATOR,

and individually;

(3) BOARD OF COUNTY

COMMISSIONERS OF TULSA COUNTY; eg CeyRE
(4) TURN KEY HEALTH, LLC

d/b/a/ TURN KEY MEDICAL, and TURN KE JUN - 9 2029

(6) JAILER JOHN DOE I, individually; DON NEWBERRY, Sour Clerk

(7) NURSE JANE/JOHN DOE III, STATE OF OKLA. TULSA COUNTY
individually;

(8) | NURSE JANE/JOHN DOE IV,

individually;

)

)

)

)

'Y3)

(5)  JAILER JOHN DOE I, individually; )
)

)

)

)

)

Defendants. )

Mey

PETITION aS

COMES NOW THE PLAINTIFF, Deborah Logan, the duly appointed and acting Special
No:
Administrator of the Estate of Darius Hatfield, by and through her attorneys of record, G. Gene >
Thompson, Esq., Margaret Cook, Esq., and Keri D. Palacios of CREEK COUNTY LAW, PLEC, mt

N

and Andrew M. Casey, Esq. of FOSHEE AND YAFFE, and in filing this, her Petition, for her;

!

causes of action against the Defendants, alleges and states the following, to-wit:

INTRODUCTORY STATEMENT

 

1. A Jailer found Darius Hatfield (“Mr. Hatfield”) hanging from a bed sheet in his jail

cell at the Jail operated by Tulsa County (“David L. Moss”).

EXHIBIT 1
Case 4:20-cv-00303-GKF gay Document 2-1 Filed in USDC ‘oe on 06/25/20 Page 2 of 22

2. At all relevant times, Mr. Hatfield was in the legal and physical custody of David
L. Moss as a matter of pre-trial detention prior to the formal filing of charges and his Initial
Appearance regarding the horrible, and tragic accident, resulting in the death of his girlfriend
Patricia Duff.

3. David L. Moss contracted with Tum Key, LLC (“Tum Key”) to provide medical
staff and services at David L. Moss in accordance with the institution’s constitutional duties to
provide adequate healthcare to the inmate population of the facility.

4. On information and belief, Mr. Hatfield displayed many indications of depression,
despair, and general malaise throughout the booking and intake process while at David L. Moss.
Mr. Hatfield was grieving the loss of both his girlfriend, Ms. Duff, and his brother whom he had
freshly lost to cancer. So fresh was his grief that he had recently returned from spreading his
brother’s ashes near Tahlequah on the day the horribly tragic accident that led to both Ms. Duff's
death and Mr. Hatfield’s arrest occurred. He further lamented the fact that his elderly mother was
in town from Texas for her son, Mr. Hatfield’s brother, and was at Ms. Duff’s when the accident
occurred and had to witness Mr. Hatfield’s arrest.

5, Between his arrest on May 31° 2018 and June 3" 2018 Mr. Hatfield was in custody
and on information and belief openly exhibited both depressive and suicidal thoughts and ideations
that were communicated to both the staff and medical staff of David L. Moss and Turn Key. His
loss of hope, state of despair, and will to live, was on information and belief, communicated to a
Chaplin who was so concemed that they communicated with Mr. Hatfield’s family about his
mental state and condition.

6. On June 3" 2018, a jailer, observed Mr. Hatfield attempting self-harm and suicide

in his cell by choking himself to death. Rather than taking immediate action to provide Mr. Hatfield
Case 4:20-cv-00303-GKFM#HI Document 2-1 Filed in USDC NEMDK on 06/25/20 Page 3 of 22

the medical care that he so desperately needed, and taking measures to secure Mr. Hatfield in a
safe environment where it would not be possible for him to commit further self-harm, the jailer
coldly and callously left Mr. Hatfield alone, unguarded, in his jail cell with multiple
instrumentalities by which he could harm himself, including the sheet, or blanket, with which Mr.
Hatfield ultimately hung himself.

7. Only after at least thirty (30) minutes had elapsed did the jail staff return to further
check on Mr. Hatfield’s wellbeing. Unbelievably, and unconscionably, the jailer returned to find
Mr. Hatfield had hung himself. Mr. Hatfield did not instantly die at this point, but never regained
consciousness, and he passed on June 5 2018 at Hillcrest Medical Center.

8. The employees of both David L. Moss, the Tulsa County Sherriff’s office, and Turn
Key were clearly on notice of Mr. Hatfield’s serious, emergent, and immediate medical issues.
The jailer communicated to the Emergency Medical Personnel who transferred Mr, Hatfield by
ambulance from David L. Moss to Hillcrest that he witnessed Mr, Hatfield choking himself stating
he wanted to die, that he then left Mr. Hatfield unattended for thirty (30) minutes, and then returned
to Mr. Hatfield’s cell to find he had hung himself. Turn Key and David L. Moss personnel
ruthlessly disregarded the known, obvious, and excessive risk to Mr. Hatfield’s health and safety.
Mr, Hatfield clearly was not given adequate, or timely, medical treatment despite his obvious
needs.

9, Instead of being placed on suicide watch, placed in medical isolation, and placed in
an environment where he did not have access to instrumentalities of self-harm, David L. Moss
personnel allowed him to stay in his cell, unsupervised, with sheets/blankets and other instruments
of self-harm readily available to him immediately following a clear incident of self-harm without

even a thought of providing, and he receiving, the medically appropriate treatment and care he so
Case 4:20-cv-00303-GKFAQ@H Document 2-1 Filed in USDC N&MPK on 06/25/20 Page 4 of 22

desperately and obviously needed to protect him and save his life.

10. Consistent with the established policies, practices, and/or customs, the Defendants
herein failed to provide Mr. Hatfield with adequate and timely medical care and failed to take other
measures to protect him from physical harm, in deliberate indifference to his health and safety.

11. The Plaintiff herein brings this civil rights action for damages resulting from the
unnecessary, cruel, and brutal death of Mr. Hatfield at David L. Moss. The personnel and command
of David L. Moss, the Tulsa County Sherriff’s Department, and Turn Key violated numerous laws
and jail standards while Mr. Hatfield was in their custody. As a result of these violations, and the
deliberate indifference they embody, the Defendants did not respond to Mr. Hatfield’s acute
medical and/or psychiatric crisis over the time he was detained, and this failure resulted in Mr.
Hatfield’s death in June 5" 2018. This unnecessary tragedy caused Mr. Hatfield to suffer and his
family to experience extreme grief and loss of yet another beloved family member within such a
short time.

PARTIE SDICTION, AND VENUE

12. The Plaintiff is the duly appointed and acting Special Administrator of the Estate
of Darius Hatfield, she is a resident of the State of Texas, and the Estate is being administered in
Tulsa County, State of Oklahoma, the home County of Mr. Hatfield.

13. The Defendant Vic Regulado (“Regulado”) is the current acting, and at all relevant
times was, the Sherriff of Tulsa County, State of Oklahoma, residing in Tulsa County, Oklahoma
and acting under the color of state law. Regulado is sued in his individual and official capacities.
It is settled law in the Tenth Circuit that a claim brought pursuant to 42 U.S.C. § 1983 against a
county sheriff in his official capacity “is the same as bringing suit against the county.” Martinez v.

Beggs, 563 F. 3d 1082, 1091 (10% Cir. 2009); See also Porro v. Barnes, 624 P.3d 1322, 1328 (10%
Case 4:20-cv-00303-GF gai Document 2-1 Filed in USDC \e* on 06/25/20 Page 5 of 22

Cir. 2010); Bame v. Iron Cnty., 566 F. App’x 731, 737 (10" Cir, 2014). As Tulsa Sherriff, in his
official capacity, Regulado is the final policymaker responsible for Tulsa County/Tulsa County
Sherriff’s Office (“TCSO”) rules, regulations, policies, practices, procedures, and/or customs,
including the policies, practices, procedures, and/or customs that violated Mr. Hatfield’s rights as
set forth in this Petition, and who was, in part, responsible for overseeing Mr. Hatfteld’s health
and well-being, and assuring that Mr. Hatfield’s medical needs were met. Additionally, Regulado
was responsible for overseeing the conduct and care provided by sub-contractors inclusive of Turn
Key. Regulado may not abdicate his constitutional non-delegable duty to provide proper medical
care by shifting the same onto a third-party contract such as Tum Key.

14. Defendant Board of County Commissioners of Tulsa County (“BOCC”) is a
statutorily created governmental entity. 57 O.S. § 41 provides that “{e]very county, by authority
of the board of county commissioners and at the expense of the county, shall have a jail or access
to a jail in another county for the safekeeping of prisoners lawfully committed.” BOCC must
discharge its responsibilities for David L. Moss in a non-constitutionally infirm manner. BOCC
was, at all relevant times hereto, responsible for providing medical services to Mr. Hatfield while
he was in the custody of David L. Moss, within the confines of Tulsa County, State of Oklahoma.
BOCC was further responsible for implementing jail policies regarding medical care, assisting in
developing those polices and in training and supervising employees with regard to said policies.
Further, at least in part, BOCC was responsible for overseeing the conduct and care provided by
sub-contractors inclusive of Turn Key. Further, BOCC may not abdicate their constitutional non-
delegable duty to provide proper medical care by shifting the same onto a third-party contract such
as Turn Key.

15. | The Defendant David Parker (‘‘Parker”) is the current acting, and at all relevant
Case 4:20-cv-00303-GKA@H Document 2-1 Filed in USDC NEBK on 06/25/20 Page 6 of 22

times was, the Jail Administrator of Tulsa County, State of Oklahoma, residing in Tulsa County,
Oklahoma and acting under the color of state law. Parker is sued in his individual and official
capacities. Based on settled law in the Tenth Circuit that establishes a claim brought pursuant to
42 U.S.C. § 1983 against a county sheriff in his official capacity “is the same as bringing suit
against the county.” Martinez v. Beggs, 563 F. 3d 1082, 1091 (10" Cir. 2009); See also Porro v.
Barnes, 624 P.3d 1322, 1328 (10 Cir, 2010); Bame v. Iron Cnty., 566 F. App’x 731, 737 (10%
Cir. 2014), bringing suit against Parker, should Regulado have delegated final policymaking
authority to Parker, should also be the same as bringing suit against Regulado and therefore the
County. As Jail Administrator, in his official capacity, Parker is alternately, if such authority was
delegated by Regulado, the final policymaker responsible for Tulsa County/Tulsa County
Sherriff’s Office (“TCSO”) rules, regulations, policies, practices, procedures, and/or customs,
including the policies, practices, procedures, and/or customs that violated Mr. Hatfield’s rights as
set forth in this Petition, and who was, in part, responsible for overseeing Mr. Hatfield’s health
and well-being, and assuring that Mr. Hatfield’s medical needs were met. Additionally, Parker was
alternately responsible for overseeing the conduct and care provided by sub-contractors inclusive
of Tum Key. If so delegated by Regulado, Parker may not abdicate his constitutional non-
delegable duty to provide proper medical care by shifting the same onto a third-party contract such
as Tum Key

16, Defendant, Turn Key Health Clinics, LLC (“Turn Key”), is a domestic Limited
Liability Company in the State of Oklahoma, doing business within the confines of Tulsa County,
State of Oklahoma. Turn Key was at all relevant times herein contracted to provide some or all of
the medical needs to David L. Moss. Turn Key was at all relevant times hereto, responsible, in

whole or in part, for providing medical services to Mr. Hatfield while he was in custody at David
Case #:20-cv-00808-GKT Document 2-1 Filed in USDC ‘e* on 06/25/20 Page 7 of 22

L. Moss. Turn Key was additionally responsible, in whole or in part, for implementing David L.
_ Moss’ policies and procedures regarding medical treatment, and in assisting in developing those
policies and training and supervision of its employees and/or agents.

17. Defendants, Jailers John Doe I & II, at all relevant times hereto, were employed by
David L. Moss and were deliberately indifferent to Mr. Hatfield’s medical needs and safety,
violated his civil rights, wrongfully caused his death, and or encouraged, enabled and or ordered
other Defendants to engage in such conduct.

18. Defendants, Nurses John/Jane Doe III & IV, at all relevant times hereto, were
employed by Turn Key and were deliberately indifferent to Mr. Hatfield’s medical needs and
safety, violated his civil rights, wrongfully caused his death, and or encouraged, enabled and or
ordered other Defendants to engage in such conduct.

19, The events complained of herein occurred within the confines of Tulsa, County,
State of Oklahoma making jurisdiction and venue proper in this Honorable Court.

FACTUAL ALLEGATIONS

20. The Plaintiff re-alleges and incorporates by reference paragraphs 1 through 19, as
through fully set forth herein.

21. Both within the applicable statute of limitations, and for many years prior thereto,
the BOCC and Regulado (alternately Parker) have been in charge of David L. Moss where their
unconstitutional policies and procedures, or failure to enact or enforce constitutional policies and
procedures have allowed inmates to be withheld treatment and/or medication that is necessary for
their health and wellbeing.

22. All conduct complained of herein by Regulado, Parker, BOCC, and Turn Key and

their respective employees was performed while acting under the color of law, and within the
Case *20-0V-00808-C KF gy Document 2-1 Filed in USDC ‘e* on 06/25/20 Page 8 of 22

meaning of 42 U.S.C. § 1983.

23. Recognizing the vulnerability of persons whom are detained at a county jail, for
whatever reason, and the county’s responsibility to provide care for any serious medical need
and/or protection from self-harm, the United States Constitution requires that proper medical
attention and/or medications be provided.

24. Regulado, Parker, BOCC, and Turn Key had a policy, custom, or practice that
created an environment with their respective employees that encouraged the failure to provide
treatment or protections to inmates exhibiting suicidal thoughts, ideations, or symptoms.

25. Mr. Hatfield was arrested on May 31* 2018 following spending the day with his
friends and family grieving the death of his brother who had been recently lost to cancer. Mr.
Hatfield and friends spread his brother’s ashes near Tahlequah and returned to his girlfriend
Patricia Duff's home in Sand Springs. Mr. Hatfield’s mother was in from Texas, but unable to
travel to the wilderness location where Mr. Hatfield’s brother’s ashes were spread, and was at Ms.
Duffs home when Mr. Hatfield and his friends retumed from Tahlequah.

26. At some point Mr. Hatfield and Ms. Duff were outside her home in the front yard
and a horrific accident happened as the couple was handling a firearm, which inadvertently
discharged, killing Ms. Duff,

27. Law enforcement was called to the scene. The Tulsa County Sherriff’s office
responded and arrived at the home at approximately 5:30 pm on May 31, 2019. Mr. Hatfield was
arrested. On information and belief Mr. Hatfield was exhibiting visible, and substantial, distress
and grief both at Ms. Duff’s home and during the transport to David L. Moss. During the booking
and intake process his condition is not believed to have improved and his general mental state

continued to deteriorate.
Case 4:20-cv-00303-G Kg Document 2-1 Filed in USDC ‘er’ on 06/25/20 Page 9 of 22

28. On information and belief the deterioration of Mr. Hatfield’s mental state
continued, and his depressed state and general malaise was evident to both the jail staff and Turn
Key staff that interacted with him. On information and belief His mental state had so deteriorated
during the time between his arrival at David L. Moss and the early morning hours of June 3 he
reached out to and was visited by a Chaplin who later reached out to Mr. Hatfield’s family out of
concern.

29. During the early morning hours of June 3“ 2018 a jailer believed to be conducting
a welfare check witnessed Mr. Hatfield trying to choke himself. Rather than taking corrective
action to protect Mr. Hatfield, and to place him in medically appropriate protective custody, by
placing him on any form of suicide protocol, the jailer left Mr. Hatfield alone, unmonitored, in his
jail cell for approximately thirty (30) minutes.

30. Mr. Hatfield, despite immediate, obvious, and known suicidal ideations, impulses,
and acts was left wholly unsupervised or monitored in a cell with sheets and blankets readily
available to him as instrumentalities of self-harm.

31. This cold-hearted and callous indifference to the health, welfare, safety and life of
Mr, Hatfield ultimately cost him his life as the jail staff, on returning to his cell after thirty (30)
minutes with no one observing him, found Mr. Hatfield hanging lifeless from the ceiling with a
noose made of a bed sheet.

32. Despite having knowledge that Mr. Hatfield was at risk for committing suicide, and
in fact was witnessed attempting to do so by jail staff, the Defendants herein were deliberately
indifferent to Mr. Hatfield’s rights, safety, and known and emergent medical needs.

33. In fact, despite said knowledge the Defendants herein took no action to prevent, or

contain, the risk that Mr. Hatfield would be successful in further attempts at suicide.
Case 4:20-cv-00303-GKF§§A = Document 2-1 Filed in USDC NMMBK on 06/25/20 Page 10 of 22

34. Paramedics arrived at David L. Moss and found Mr. Hatfield in cardiac arrest
without a pulse. EMS administered CPR on the way to the hospital which momentarily restored
Mr. Hatfield’s pulse. However, the pulse was again lost on arrival at Hillcrest and CPR was again
administered. At no time from the presentation of Mr. Hatfield to EMS by David L. Moss staff
was any neurological activity, beyond the minimal occasional respiratory effort, observed.

35. Although extraordinary efforts were made by the medical staff to resuscitate Mr.
Hatfield, including CPR and intubation, he was in pulseless electrical activity cardiac arrest with
no neurological activity from the time he was found by David L. Moss staff. Although artificially
ventilated and kept on life support through June 5"* 2018, when he was ultimately declared dead,
Mr. Hatfield’s life ended on June 3™ at David L. Moss with the suicide attempt he made subsequent
to being found attempting to choke himself to death.

CLAIMS FOR RELIEF
First Claim

Cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments to
the Constitution of the United States (42 U.S.C. § 1983) against all Defendants

36. The Plaintiff re-alleges and incorporates by reference paragraphs 1 through 35, as
through fully set forth herein.

37. Defendants Regulado, Parker, BOCC, Turn Key, Jailers John Doe I & II and Nurses
John/Jane Doe Il] & IV knew there was a strong likelihood that Mr. Hatfield’s behaviors and
statements indicated he was having suicidal thoughts and ideations, and was undertaking attempts
at self-harm, and that these medical conditions would cause death or permanent injury. Mr.
Hatfield had obvious, serious, and emergent medical and psychological issues and needs unknown
to the Plaintiff at the time, but made known to the Defendants herein throughout the time Mr.

Hatfield was in the custody of David L. Moss.
Case 4:20-cv-00303-GKF Gi Document 2-1 Filed in USDC Ne on 06/25/20 Page 11 of 22

38. Nonetheless, these Defendants callously disregarded the known and obvious risks
to Mr. Hatfield’s health and safety,

39. All Defendants failed to provide, inter alia, an adequate or timely medical
evaluation, any assessment, or adequate medical monitoring and supervision or to otherwise care
for Mr. Hatfield, while he was placed under their care, in deliberate indifference to Mr. Hatfield’s
serious medical needs, health, safety, and life.

40. As a direct and proximate result of all Defendants’ conduct, Mr. Hatfield
experienced severe emotional distress, severe mental anguish, loss of his life and all other
compensatory damages alleged herein.

41. There is an affirmative link between 1) the above-mentioned acts and/or omissions
of the Defendants herein being deliberately indifferent to Mr. Hattield’s serious medical needs,
health, safety, and life, and 2) the policies, practices, and/or customs which Regulado, Parker,
BOCC, and Turn Key each promulgated, created, implemented and/or were responsible for
maintaining.

42. Such policies, practices, and/or customs include, but are not limited to:

a. The failure of each entity, or individual, to promulgate, implement, or enforce,
adequate medical treatment, or supervision policies responsive to the serious
medical needs of inmates like Mr. Hatfield;

b. Inadequate medical triage screening by law enforcement officers, or at David L.
Moss, that fails to identify inmates with serious medical needs;

c. Severe limitation of the use of off-site medical service providers, even in emergent
situations at David L. Moss.

d. Untimely medical examinations and treatment at David L. Moss;
Case 4:20-cv-00303-GKF§§M_ Document 2-1 Filed in USDC NMMBK on 06/25/20 Page 12 of 22

e. Understaffing medical personnel at David L. Moss, underfunding of operations at
David L. Moss, or under-training employees and/or officers on how to identify,
assess, or react to emergent medical situations;

f. The failure to supervise, oversee, or otherwise require the mental health evaluations
or suicide watch once an emergent suicide risk was determined;

g. The failure to do routine checks on inmates exhibiting suicidal behaviors and
statements;

h. The persistent ignoring of suicidal statements and acts by inmates.

43. All Defendants knew and/or it was obvious that the maintenance of the
aforementioned policies, practices, and/or customs posed an excessive risk to the health and safety
of inmates like Mr. Hatfield.

44, All Defendants disregarded the known and/or obvious risks to the health and safety
of inmates like Mr. Hatfield.

45. All Defendants, through continued encouragement, ratification, and approval of the
above noted policies, practices, and//or customs, in spite of their known and/or obvious
inadequacies and dangers, have been deliberately indifferent to inmates’, including Mr. Hatfield’s,
serious medical needs.

46. There is an affirmative link between the unconstitutional acts of David L. Moss’
subordinates, and the adoption and/or maintenance of the aforementioned policies, practices,
and/or customs.

47. Asa direct and proximate result of the aforementioned policies, practices, and/or
customs, Mr. Hatfield experienced severe physical pain, severe emotional distress, severe mental

anguish, loss of his life, and all other compensatory damages alleged herein, or otherwise
Case 4:20-cv-00303-GKF gj Document 2-1 Filed in USDC ye on 06/25/20 Page 13 of 22

recoverable by his estate or its beneficiaries.

48. At all times pertinent hereto, all Defendants were acting under color of state law.

49, Regulado, Parker, BOCC, and Turn Key were charged with implementing and
developing the policies of David L. Moss with respect to the medical care of inmates at the facility,
and have the responsibility to adequately train and supervise said employees.

50, Regulado, Parker, BOCC, and Turn Key are involved in, and exert control over,
David L. Moss’ medical program.

51. Regulado, Parker, BOCC, and Turn Key control the policies and practices of David
L. Moss, particularly with respect to medical care provided at David L. Moss.

52. There is an affirmative link between the depravation of Mr. Hatfield’s right to be
free from cruel and unusual punishment and the policies, practices, and/or customs which
Regulado, Parker, BOCC, and Tum Key promulgated, created, implemented, and/or were
responsible for maintaining. |

53. Such policies, practices, and customs include, but are not limited to:

a. The failure to promulgate, implement, or enforce adequate medical treatment
policies responsive to the serious medical needs of inmates like Mr. Hatfield;

b. Inadequate medical triage screening that fails to identify inmates with serious
medical needs, including suicidal thoughts and ideations;

c. Severe limitation of the use of off-site medical and diagnostic service providers,
even in emergent situations;

d. Untimely medical examinations and treatment;

e. Understaffing of medical personnel at David L. Moss, under-training employees

and/or officers on how to identify, assess, or react to emergent medical situations,
Case 4:20-CVv-00303-G KF gai Document 2-1 Filed in USDC Ne on 06/25/20 Page 14 of 22

and/or underfunding of medical operations;

f. The failure to adequately train personnel and/or staff with respect to the proper
assessment, classification, and treatment of inmates with serious medical needs;

g. The failure to allow for transport to off-site providers when necessary or prudent;

h. The failure to supervise, oversee, or otherwise require the medical staff to actually
discharge their duties in protection of inmate health and safety;

i. The failure to do routine checks on inmates;

j. The failure to isolate, and put on suicide watch, inmates who have exhibited suicidal
statements or acts of self-harm,

k. David L. Moss’ consistent ignoring of complaints; and

1. The ratification, via final policymakers, of employees complete and deliberate
indifference to inmates at David L. Moss.

54. | The Defendants knew, and/or it was obvious that the maintenance of the above-
mentioned policies, practices, and/or customs posed an extreme risk to the health and safety of
inmates like Mr. Hatfield.

55. All Defendants disregarded the known and/or obvious risks to the health and safety
of inmates like Mr. Hatfield. Jailers John Doe I & II and Nurses John/Jane Doe III & IV, as well
as other jail and medical staff interacted and observed Mr. Hatfield’s despaired state and suicidal
statements and overt acts of self-harm/attempted suicide on multiple occasions before his final
suicide attempt that left him neurologically dead, without taking any action to aid or protect him
by providing him the medical and psychological care that he so desperately needed.

56. All Defendants openly and cruelly disregarded the known and/or obvious risks to

the health and safety of inmates like Mr. Hatfield.
Case 4:20-cv-00303-GIF @a Document 2-1 Filed in USDC Nie‘ on 06/25/20 Page 15 of 22

57. All Defendants tacitly encouraged, ratified, and/or approved of the acts and/or
admissions alleged herein, knew (and/or it was obvious) that such conduct was unjustified and
would result in violations of constitutional rights, and were deliberately indifferent to the serious
medical needs of inmates like Mr. Hatfield

58. Asa direct and proximate result of the above-mentioned policies, practices, and/or
customs, Mr. Hatfield experienced damages in excess of $500,000.00 including severe physical
pain, severe emotional distress, severe mental anguish, loss of his life, and all other compensatory
damages alleged herein or otherwise recoverable by his estate.

59. Additionally, Plaintiff is entitled to attorney’s fees, costs of this action, interest as
provided for by law, and any other relief that is found to be proper and just given the egregious
nature of the claims herein.

Second Claim
Supervisory Liability (42 U.S.C, § 1983) against Regulado, Individually;
Parker, Individually

60. The Plaintiff re-alleges and incorporates by reference paragraphs 1 through 59, as
through fully set forth herein,

61. Regulado, and/or Parker breeched a duty to Mr. Hatfield, which was the proximate
cause of his injuries. Specifically, Regulado and/or Parker personally involved himself in the
violations of Mr. Hatfield’s constitutional rights by participating in the creation of flawed training
protocols, and acknowledged tolerance of a multitude of constitutionally infirm activities of his
subordinates. These include 1) failure to provide adequate or timely medical evaluation or
assessment, 2) failure to take immediate measures placing inmates into protective custody in the

form of a suicide prevention protocol when the inmate exhibits suicidal communications and

ideations, 3) failure to take immediate measures placing inmates into protective custody in the
Case 4:20-cv-00303-GKFM§M Document 2-1 Filed in USDC NMBBK on 06/25/20 Page 16 of 22

form of a suicide prevention protocol when. the inmate is observed doing acts of self-harm in an
attempted suicide; 3) failure to remove potential instrumentalities of harm, such as bed sheets,
from the cell of inmates clearly exhibiting suicidal communications and ideations and/or observed
doing acts of self-harm in an attempted suicide; 4) failing to administer prescribed medications,
and; 5) severely curtailing and deterring the use of off-site medical and psychological providers
for in-custody inmates.

62. Further, Regulado and/or Parker exercised control, and discretion, over all other
Defendant’s activities who committed prior instances of ignoring medical needs against similarly
situated citizens. Regulado and/or Parker additionally failed to properly discipline, and supervise,
employees or subcontractors that engages in deliberately indifferent and/or negligent actions
towards inmates. Regulado and/or Parker knew of said violations of citizens constitutional rights
and acquiesced in their continuance.

63. Regulado and/or Parker promulgated, created, implemented, and/or utilized
policies that caused the depravation of Mr. Hatfield’s rights. Regulado and/or Parker knew, and/or
it was obvious the maintenance of the above-mentioned formal policies, practices, and/or
widespread customs and the failure to train and properly supervise jail and medical staff would
result in the exact types of Constitutional violations as those experienced by Mr. Hatfield. The
Constitution of the United States mandates that Regulado and/or Parker, in a supervisory role over
all officers, promulgate, create, and/or maintain a series of rules and procedures designed to
prevent unconstitutional injury, such as that experienced by Mr. Hatfield.

64. Poorly trained, and improperly supervised, jail and medical staff present a known,
immediate, and obvious risk of abuse of power to the inmate population of David L. Moss.

Regulado and/or Parker disregarded the known and obvious risks to citizens, including Mr.
Case 4:20-cv-00303-GKF i Document 2-1 Filed in USDC \@* on 06/25/20 Page 17 of 22

Hatfield, and acquiesced, enabled, and ratified the actions of his subordinates.

65. David L. Moss jail and medical staff acted in accordance with the above-mentioned
tules and procedures emanating from, and promulgated by Regulado and/or Parker. In the
altemative the David L. Moss jail and medical staff acted in accordance, and as a result of, the
failure to be trained supervised, or dismissed, and, in so doing, proximately caused the damages
incurred by Mr. Hatfield.

66. Asa direct and proximate result of Regulado and/or Parker’s actions, Mr. Hatfield
suffered both excruciating untreated mental anguish over the loss of his loved ones and his
detention, the physical pain of multiple suicide attempts, and ultimately lost his life.

67. Asaresult of the above, the Plaintiff, Deborah Logan, as Special Administrator of
her beloved brother’s estate, demands a judgement herein against Regulado and/or Parker for
compensatory damages in the amount of $500,000.00.

Third Claim

Municipal Liability (42 U.S.C. § 1983) against BOCC and their final policymaker Regulado
and/or Parker, in their official capacity

68. The Plaintiff re-alleges and incorporates by reference paragraphs 1 through 67, as
through fully set forth herein.

69. Regulado and/or Parker is responsible for the promulgation, creation,
implementation, and enforcement of the rules, procedures, policies, and widespread customs of
David L. Moss and its employees. At the time of Mr. Hatfield’s attempted suicide and related
death, Regulado and/or Parker occupied the role as final policy maker.

70. The following, amongst others that will be developed in discovery, informal

customs or practices are so persistent, pervasive, and widespread that they are the standard
Case 4:20-cv-00303-GKF @! Document 2-1 Filed in USDC Ne on 06/25/20 Page 18 of 22

.

operating procedure for David L. Moss:

failure to provide adequate or timely medical evaluation or assessment:

»

b. inadequate medical triage screening;

c- understaffing the medical unit;

d. failure to adequately train jail and medical staff employees and/or agents with
Tespect to proper assessment, classification, and treatment of inmates with serious
physiological and/or psychological health needs;

e. failure to promote necessary documentation regarding the provision of healthcare
generally, and specifically information regarding inmates exhibiting suicidal
thoughts, communications, ideations, and acts of self -harm;

f. failure to refer emergent situations, especially those relating to attempted suicide to
the nursing staff,

g. severely curtaining, and deterring use of off-site medical and psychological
providers for in-custody inmates;

h. failure to take immediate measures placing inmates into protective custody in the
form of a suicide prevention protocol when the inmate exhibits suicidal
communications and ideations;

i. failure to take immediate measures placing inmates into protective custody in the
form of a suicide prevention protocol when the inmate is observed doing acts of
self-harm in an attempted suicide;

j. failure to remove potential instrumentalities of harm, such as bed sheets, from the
cell of inmates clearly exhibiting suicidal communications and ideations and/or

observed doing acts of self-harm in an attempted suicide;
Case 4:20-cv-00303- GK Document 2-1 Filed in USDC N@« on 06/25/20 Page 19 of 22

k. failing to administer prescribed medications, and;
1. severely curtailing and deterring the use of off-site medical and psychological
providers for in-custody inmates.

71. _Regulado and/or Parker also exercised control and discretion over all other
Defendant’s activities who committed prior instances of ignoring attempted suicides, and other
medical needs, against similarly situated citizens.

72. | Regulado and/or Parker additionally failed to properly discipline and supervise
employees or subcontractors that engaged in deliberately indifferent actions toward inmates.

73. There is an affirmative link between the above-mentioned acts and omissions of the
Defendants and the informal customs or practices of David L. Moss via their final policymaker
Regulado and/or Parker. The customs and/or practices are the direct cause in fact of Mr. Hatfield’s
Constitutional injury.

74 Additionally, BOCC via their final policymaker Regulado and/or Parker is
responsible for the adequate training and supervision of all jail and medical staff employed by
David L. Moss and Turn Key. The training related to preservation of Constitutional protections
and adequate medical treatment are designed to protect the Constitutional rights of citizens from
errors of jail and medical staff in the performance of their duties, Supervision allows for oversight
and correction of Constitutionally infirm behavior and practices. Regulado and/or Parker failed to
adequately train and/or supervise his jail and medical staff related to adequate medical treatment
and Eighth and Fourteenth Amendment protections afforded pursuant to the United States
Constitution. There is an obvious need to adequately train and supervise jail and medical staff to
alleviate the plainly obvious consequence of Eighth and Fourteenth Amendment violations.

75. The failure to train employees and/or agents in the timely and adequate provision
Case #:20-cv-00308-C KF gi Document 2-1 Filed in USDC ‘oe on 06/25/20 Page 20 of 22

of medical care set into motion the series of events that resulted in Mr. Hatfield’s death and
deprivation of his Constitutional rights. The failure to provide oversight, supervision, and
discipline for offending conduct is also affirmatively linked to Mr. Hatfield’s Constitutional injures
and damages.

76. BOCC via their final policymaker Regulado and/or Parker knew and/or should have
known it was obvious that the maintenance of the aforementioned actions, inactions, and/or
omissions would be substantially certain to result in the Constitutional violations such as those
suffered by Mr. Hatfield. David L. Moss consciously chose to disregard these obvious risks.

77, Poorly trained and improperly supervised jail and medical staff overseeing confined
inmates present a known and obvious risk of abuse of power to the population of David L. Moss.
BOCC via their final policymaker Regulado and/or Parker disregarded the known and obvious
tisks to citizens like Mr. Hatfield,

78. Jail and medical staff acted in accordance with the above-mentioned official
policies and/or widespread customs of the BOCC and Regulado and/or Parker, or as a result of the
failure to be trained, supervised, and/or as a result of being improperly retained, and, in so doing,
proximately caused the damages incurred by Mr. Hatfield.

79. BOCC via their final policymaker Regulado and/or Parker enabled and allowed this
unconstitutional injury through continued encouragement, ratification, and approval od the
aforementioned policies, practices, and/or customs and lack of training and supervisions, in spite
of the known inadequacies and unlawfulness, were each, and collectively, deliberately indifferent
to the valuable constitutional rights of individuals like Mr. Hatfield.

80. As a direct and proximate result of BOCC via their final policymaker Regulado

and/or Parker, Mr. Hatfield lost his life.
Case 4:20-cv-00303-GKHQ§M Document 2-1 Filed in USDC NHK on 06/25/20 Page 21 of 22

81. As a result of the above, the Plaintiff, Deborah Logan, as Special Administrator of
her beloved brother’s estate, demands a judgement herein against BOCC and Regulado and/or
Parker in his official capacity for compensatory damages in the amount of $500,000.00.

Fourth Claim

Negligence/wrongful death against Turn Key, Nurse John/Jane Doe III, Nurse John/Jane
Doe IV!

82. The Plaintiff re-alleges and incorporates by reference paragraphs 1 through 81, as
through fully set forth herein.

83. Mr. Hatfield’s death was entirely preventable but for the negligent and/or reckless
failures of the named Defendants experienced by Mr. Hatfield while at David L. Moss.

84. The named Defendants owed a duty to Mr. Hatfield, and all other inmates in
custody at David L. Moss, to use reasonable care to provide inmates in need of medical attention
with appropriate assessment, evaluation, treatment, and supervision.

85. Defendants breached that duty by failing to provide Mr. Hatfield with prompt and
adequate medical assessment, evaluation, treatment and supervision despite the obvious need.

86. Defendants’ breaches of their duty of care include, inter alia, the failure to: provide
an adequate or timely health evaluation, provide proper classification and segregation of Mr.
Hatfield and his immediate and emergent medical needs; provide timely or adequate health and/or

medical treatment, provide adequate monitoring or supervision; and failure to prevent Mr. Hatfield

 

' Plaintiff's tort claims are properly brought against Turn Key and Nurses John/Jane Doe III & IV,
and their employees and agents. The Oklahoma Supreme Court held in Sullins v. American
Medical Response of Oklahoma, Inc., 23 P.3d 259, 264 (Okla.2001), that a privately held entity
such as Turn Key, is not an “entity designated to act in behalf of the State or Political subdivision”
for the purposes of exemption under 51 O.S. § 152(2), merely because it contracts with a political
subdivision to provide services which the political subdivision is authorized to provide, See also
Arnold v, Cornell Companies, Inc. 2008.
Case 4:20-cv-00303- GK gay Document 2-1 Filed in USDC ‘ee on 06/25/20 Page 22 of 22

from being harmed.

87. As a direct and proximate cause of the Defendants’ negligence, Mr. Hatfield

experienced mental and physical pain, severe emotional distress, mental anguish, loss of his life

and the damages alleged herein.

88. Asadirect and proximate cause of the Defendants’ negligence, Mr. Hatfield’s heirs

have suffered damages in excess of $75,000.00, including, but not limited to, pecuniary loss

(including lost wages), loss of consortium, grief, loss of companionship, and pain and suffering in

violation of 12 0.8. § 1053.

WHEREFORE, based on the above and foregoing, Deborah Logan, as Special

Administrator of the Estate of Darius Hatfield, prays for a judgment in excess of $725,000.00

against these Defendants for actual, compensatory, and all applicable categories of damages,

reasonable attorney’s fees, costs of this action, and for all other relief allowable under law.

Dated: June 2, 2020

G- Gene Thompson, Esq. OBA # 31243
Margaret Cook, Esq. OBA # 31357
Keri D. Palacios, Esq. OBA #34175
Creek County Law PLLC

101 E. Lee Avenue Sapulpa, OK 74066
Tel: 918-223-3044
gene(@creekcountvlaw.com

~and~

Andrew M. Casey, Esq. OBA # 32371
Foshee & Yaffe

12231 S. May Ave,

OKC, OK 73170

Tel: 405-378-3033
andrewcasey.at.law @ gmail.com
ATTORNEYS FOR PLAINTIFF
